DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred to Primary Examiner Quang Nguyen, Ph.D. in AU 1633.
Applicant’s amendment filed on 04/05/2022 was entered.
Claims 1-11 and new claims 25-30 are pending in the present application.
Applicant’s election of Group I, drawn to a method for preventing or treating an age-related disorder or symptoms thereof in a subject, in the reply filed on 04/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant also elected the following species: (i) VEGF-stimulating compound is a nucleic acid; and (ii) hepatic disease is an age-related disorder.
Therefore, claims 5-7 and 10 were withdrawn from further consideration because they ae directed to non-elected species.
Accordingly, claims 1-4, 8-9, 11 and 25-30 are examined on the merits herein with the above elected species.

Claim Objections
Claim 2 is objected to because the phrase “said VEGF plasma levels comprises free VEGF” is grammatically incorrect. 
Claim 29 is also objected to because of the phrase “said VEGF-A is encoded by an isoform of said VGEF-A”.  First, the term “VGEF-A” is misspelled.  Second, usually a protein is not encoded by another protein, for this instance VEGF-A is not encoded by an isoform of VEGF-A.  The examiner suggests - - said VEGF-A is a VEGF-A isoform - -.
Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-9, 11 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Additionally, Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.  
The instant claims encompass a method for preventing or treating an age-related disorder (hepatic disease as the elected species) or symptoms thereof in a subject, the method comprising administering to said subject a pharmaceutical composition comprising a therapeutically effective amount of  vascular endothelial growth factor (VEGF)-stimulating compound of any structure, including any nucleic acid (the elected species), not necessarily limited to a nucleic acid encoding VEGF or a coding nucleic acid, as well as any peptide, polypeptide, peptidomimetic, carbohydrate, lipid, small organic or inorganic molecule, as long as the compound specifically enhances VEGF signaling (see paragraph [098] for the definition of the term “VEGF-stimulating compound”), and an acceptable carrier, wherein said composition constantly maintains (e.g., at least one day, at least one week, at least one month; see paragraph [088] for the definition of the term “maintain”) VEGF plasma levels in said subject by at most 3-fold compared to a baseline, thereby preventing or treating an age-related disorder or symptoms thereof in the subject. 
Apart from disclosing double transgenic mice harboring a transgene encoding a tetracycline-regulated transactivator protein (tTA) expressed mostly in the liver and a VEGF163-encoding transgene driven by a tetracycline-responsive promoter, that were kept under tetracycline in sweetened drinking water; and these VEGF-overexpressing transgenic mice have approximately at most 3-fold higher circulating VEGF levels over those of control mice for an analyzed period of 26 months and the transgenic mice have increased lifespan and have hallmark features of healthy organs and tissues (e.g., pancreas, intestine, liver) compared to control mice (Examples and Figs. 1-16); the instant disclosure fails to provide sufficient written description for any other VEGF-stimulating nucleic acid, let alone any peptide, polypeptide, peptidomimetic, carbohydrate, lipid, small organic or inorganic molecule that specifically enhances VEGF signaling, to be administered into a subject such that VEGF plasma is constantly maintained in the subject by at most 3-fold compared to a baseline to prevent or treat any age-related disorder or symptoms thereof as encompassed by the instant claims.  For example, what are the exact chemical structure(s), essential element(s) or critical component(s) that a non-coding nucleic acid, a non-VEGF encoding nucleic acid, a carbohydrate, a lipid, a small organic or inorganic molecule possesses that upon administration into the subject enables VEGF plasma levels in said subject to be constantly maintained by at most 3-fold compared to a baseline to prevent or treat an age-related disorder or symptoms thereof in the subject?  Even in the exemplary double transgenic mouse system, age-related disorder and symptoms thereof are clearly not prevented for double transgenic mice of 28-months or older (see Figures 2A-B).  Moreover, before the effective filing date of the present application (4/12/2018), with respect to the treatment of an age-related macular degeneration (AMD) Blumenkranz et al (US 2019/0151409) stated “Monkeys treated with intravitreal injection of rAAV2.7m8-aflibercept showed a significant decrease in the amount grade IV lesions as compared to the vehicle control alone for the fundus images collected at day 14 and at day 28.  In contrast, and unexpectedly, monkeys treated with intravitreal injection of rAAV2.7m8-sVEGFR-1 showed little to no reduction of grade IV CNV lesions as compared to vehicle control.  This data suggest that capsid variation and/or route of administration may not work for all transgenes, which is contrary to what many had thought previously, and that the properties of the transgene can play a significant role in the efficacy of AAV gene therapy” (paragraph [0162] and Fig. 4).  Since the prior art at effective filing date of the present application failed to provide sufficient guidance for the aforementioned issues as evidenced at least by the teachings of High et al (US 2003/0130221), Ambrose (Gerontology 63:393-400, June 01, 2017; IDS), Kim et al (Curr Opin Gastroenterol. 31:184-191, 2015; IDS), Furrer et al (PNAS 108:2945-2950, 2011; IDS), Michaelson et al (WO 2016/092453; IDS), Blumenkranz et al (US 2019/0151409) and Li et al (US 2019/0062391), it is incumbent upon the present application to do so.  The present application also fails to provide a representative number of species for a broad genus of a VEGF-stimulating compound to be utilized in a method of treating an age-related disorder or symptoms thereof in a subject in which VEGF plasma levels is constantly maintained in the subject by at most 3-fold compared to a baseline as claimed broadly.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of a VEGF-stimulating compound to be utilized in a method of treating an age-related disorder or symptoms thereof in a subject in which VEGF plasma levels is constantly maintained in the subject by at most 3-fold compared to a baseline as claimed broadly; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112 (Scope of Enablement)
Claims 1-4, 8-9, 11 and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because with respect to the elected species the specification, while being enabling for:
A method for treating or delaying an age-related disorder or symptoms thereof in a mammalian subject, the method comprises administering to the subject a pharmaceutical composition comprising a therapeutically effective amount of a nucleic acid encoding vascular endothelial growth factor (VEGF) and an acceptable carrier, wherein said composition constantly maintains VEGF plasma levels in said subject by at most 3-fold compared to a baseline, thereby treating or delaying an age-related disorder or symptoms thereof in the subject;
does not reasonably provide enablement for a method of preventing or treating an age-related disorder or symptoms thereof in any other subject using a pharmaceutical composition comprising a therapeutically effective amount of any other nucleic acid of any structure as long as the nucleic acid specifically enhances VEGF signaling as claimed broadly.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the instant broadly claimed invention for the reasons discussed below.

1.   	The breadth of the claims 
The instant claims encompass a method for preventing or treating an age-related disorder (hepatic disease as the elected species) or symptoms thereof in any subject from any animal species (e.g., a mammal, a fish, a fly, a worm, a bird) the method comprising administering to said subject a pharmaceutical composition comprising a therapeutically effective amount of vascular endothelial growth factor (VEGF)-stimulating compound of any structure, including any nucleic acid (the elected species) in any form (e.g., mRNA, DNA, a non-viral or viral vector), not necessarily limited to a nucleic acid encoding VEGF or a coding nucleic acid, as well as any peptide, polypeptide, peptidomimetic, carbohydrate, lipid, small organic or inorganic molecule, as long as the compound specifically enhances VEGF signaling (see paragraph [098] for the definition of the term “VEGF-stimulating compound”), and an acceptable carrier, wherein said composition constantly maintains (e.g., at least one day, at least one week, at least one month; see paragraph [088] for the definition of the term “maintain”) VEGF plasma levels in said subject by at most 3-fold compared to a baseline, thereby preventing or treating an age-related disorder or symptoms thereof in the subject. 

2.  	The state and the unpredictability of the prior art 
Before the filing date of the present application (04/12/2018), Ambrose (Gerontology 63:393-400, June 01, 2017; IDS) already taught that there is abundant evidence in the literature that a reduced capillary density (CD) and waning levels of angiogenic growth factors (AGFs) such as VEGF, FGF-1, FGF-2 and angiopoietin throughout the body during old age, and these changes influences the physiological state of the aged body and account for its fading functions and possibly the lesser ailments in elderly persons (general muscle weakness, cold intolerance, minor memory lapses, skin wrinkles, and the slow healing of bruises or abrasions in the skin) (see at least the Abstract and Conclusions).  Ambrose stated “From this perspective, old age is a deficiency state of AGFs, much like the reduced testosterone levels in elderly males.  The above data on reduced CD and AGFs are the basis for the “angiogenesis hypothesis of aging”, whose corollary suggests pro-angiogenesis therapy for symptoms and signs of old age.  Several AGFs are now available in recombinant forms (e.g., vascular endothelial growth factor) and have been used safely in animal experiments and in short-term clinical trials” (Abstract).  However, little was known about a method for preventing or treating an age-related disorder or symptoms thereof in a subject using a pharmaceutical composition comprising a therapeutically effective amount of any VEGF-stimulating compound, wherein the composition constantly maintains VEGF plasma levels in said subject by at most 3-fold compared to a baseline as evidenced at least by the teachings of High et al (US 2003/0130221), Ambrose (Gerontology 63:393-400, June 01, 2017; IDS), Kim et al (Curr Opin Gastroenterol. 31:184-191, 2015; IDS), Furrer et al (PNAS 108:2945-2950, 2011; IDS), Michaelson et al (WO 2016/092453; IDS), Blumenkranz et al (US 2019/0151409) and Li et al (US 2019/0062391).   Additionally, in a gene therapy method for treating an aged-related macular degeneration (AMD) Blumenkranz et al demonstrated at least that the properties of a transgene can play a significant role in the efficacy of AAV gene therapy (paragraph [0162] and Fig. 4).  Moreover, Bennett et al (Molecular Therapy 25:1076-1094, 2017) reported “The studies in progress aim to use gene therapy to deliver a long-lasting antidote to VEGF in the eye-either a receptor decoy or an antibody fragment (table 2).  Two different studies used delivery of an AAV-carrying soluble VEGF receptor (sFLT).  One used subretinal delivery and the other used intravitreal delivery.  Results from the subretinal injection study no significant differences in outcome measures” (page 1089, paragraph bridging left and right columns).  The teachings of Blumenkranz et al and Bennett et al showed that the attainment of therapeutic effects via gene therapy was still unpredictable.  Additionally, the physiological art is also recognized as unpredictable (MPEP 2164.03).  

3.  	The amount of direction or guidance provided  
Apart from disclosing double transgenic mice harboring a transgene encoding a tetracycline-regulated transactivator protein (tTA) expressed mostly in the liver and a VEGF163-encoding transgene driven by a tetracycline-responsive promoter, that were kept under tetracycline in sweetened drinking water; and these VEGF-overexpressing transgenic mice have approximately at most 3-fold higher circulating VEGF levels over those of control mice for an analyzed period of 26 months and the transgenic mice have increased lifespan and have hallmark features of healthy organs and tissues (e.g., pancreas, intestine, liver) compared to control mice (Examples and Figs. 1-16); the instant disclosure fails to provide sufficient guidance for an ordinary skilled artisan at least on how to prevent or treating an age-related disorder (e.g., a hepatic disease) or symptoms thereof in a subject using any other nucleic acid of any structure (e.g., a non-coding nucleic acid or non-VEGF coding nucleic acid as long the nucleic acid specifically enhances VEGF signaling), while VEGF plasma levels in the subject are maintained constantly by at most 3-fold compared to a baseline, let alone using any VEGF-stimulating carbohydrate or any VEGF-stimulating lipid as encompassed by the instant claims.  Particularly, as noted above that the teachings of Blumenkranz et al and Bennett et al showed that the attainment of therapeutic effects via gene therapy was still unpredictable, and especially Blumenkranz et al demonstrated that the properties of a transgene can play a significant role in the efficacy of AAV gene therapy for treating an age-related macular degeneration.  Additionally, age-related disorder and symptoms thereof are clearly not prevented for double transgenic mice of 28-months or older even in the exemplary double transgenic mouse system of the present application (see Figures 2A-B).  There is also no evidence of record indicating or suggesting that similar prophylactic or therapeutic effects could be attained in any non-mammalian subject (e.g., a fish, a fly, a worm or a bird), given vast differences in the physiology between a mammal and a fish, a worm or a fly, for example. 
Since the prior art before the effective filing date of the present application failed to provide sufficient guidance regarding to the aforementioned issues, it is incumbent upon the present application to do so.  Given the state and the unpredictability of the prior art, coupled with the lack of sufficient guidance provided by the present application, it would have required undue experimentation for a skilled artisan to make and use the instant invention as claimed broadly.
As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the state and unpredictability of the relevant gene therapy art for attaining prophylactic and therapeutic effects, and the breadth of the instant claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over High et al (US 2003/0130221) in view of Ambrose (Gerontology 63:393-400, June 01, 2017; IDS), Kim et al (Curr Opin Gastroenterol. 31:184-191, 2015; IDS), Furrer et al (PNAS 108:2945-2950, 2011; IDS) and Michaelson et al (WO 2016/092453; IDS).
The instant claims are directed to a method for preventing or treating an age-related disorder (hepatic disease as the elected species) or symptoms thereof in a subject, the method comprising administering to said subject a pharmaceutical composition comprising a therapeutically effective amount of vascular endothelial growth factor (VEGF)-stimulating compound (a nucleic acid as the elected species) and an acceptable carrier, wherein said composition constantly maintains VEGF plasma levels in said subject by at most 3-fold compared to a baseline, thereby preventing or treating an age-related disorder or symptoms thereof in the subject. 
With respect to the elected species, High et al already taught a gene therapy method to sustain expression of a therapeutic polypeptide in a mammalian subject (e.g., a human and a mouse), in which method hepatic/liver-directed expression of a therapeutic transgene induces immunological tolerance to the expression product of the therapeutic transgene using at least a recombinant AAV vector/particle comprising a therapeutic transgene operably linked to a liver-specific promoter in a pharmaceutically suitable excipient via intravenous administration (see at least the Abstract; Summary of the Invention; particularly paragraphs 18-25, 37-39, 42-45, 49-53, 57-58, 62-67, 69-70; Figures 1-2; and examples 1-7).  High et al stated “The therapeutic polypeptide can be substantially any polypeptide or protein that can elicit a desired therapeutic effect” (paragraph 22); “A therapeutic polypeptide as described herein can be a biologically active peptide, protein fragment or full-length protein that can bring forth a desired therapeutic response” (paragraph 50); “The polynucleotide encoding one or more proteins of interest can be operatively associated with a variety of different promoter/regulator sequences.  The promoter/regulator sequences can include a constitutive or inducible promoter, and can be used under the appropriate conditions to direct high level or regulated expression of the gene of interest” (first two sentences of paragraph 57); “Although preferred, it is not necessary that a liver-specific promoter/regulatory region be used. Gene transfer may be effected to hepatocytes via means other than a liver-specific promoter.  For example, vector choice and mode of administration may also influence gene transfer to the liver” (paragraph 58); “AAV vectors can be produced in a helper virus-free system, are devoid of any viral gene products, and have reduced immunogenicity compared to other viral vectors” (paragraph 62); and “The methodology of the present invention can be used prophylactically, to minimize the symptoms or risks associated with various diseases or disorders”.  Thus, a tolerized subject challenged with a therapeutic nucleic acid (to effect transgenic expression) or a therapeutic polypeptide directly does not exhibit a medically significant neutralizing/inhibitory antibody response and can ideally prevent or ameliorate symptoms associated with a disease or disorder" (paragraph 42).  Example 3 demonstrated sustained hF.IX expression for 15 weeks following AAV-EF1alpha-hF.IX ( with a constitutive promoter) or AAV-ApoE/hAAT-hF.IX (with a liver-specific promoter) vector administration into three different mouse strains (C57BL/6 mice, BALB/c mice and C3H mice).  Even with the use of a constitutive promoter, Figure 1B and D-F showed a sustained hF.IX expression level in the plasma is within a narrow range (constant) for some treated C57BL/6, Balb/c and C3H mice between weeks 4-15.  Example 4 also demonstrated that in a hemophilia model sustained expression of F.IX in different murine strains following hepatic AAV-mediated gene transfer without a neutralizing anti-hF.IX response that is associated with induction of immune tolerance and that the tolerance induction is antigen-specific and is not broken by challenge (paragraph 98).  
High et al did not teach explicitly at least a method of treating an age-related hepatic disorder/disease or symptoms thereof in a mammalian subject using a therapeutically effective amount of a recombinant adeno-associated virus comprising a polynucleotide encoding VEGF and to constantly maintain VEGF plasma levels in the subject by at most 3-fold compared to a baseline. 
Before the effective filing date of the present application (04/12/2018), Ambrose taught that there is abundant evidence in the literature that a reduced capillary density (CD) and waning levels of angiogenic growth factors (AGFs) such as VEGF, FGF-1, FGF-2 and angiopoietin throughout the body during old age, and these changes influences the physiological state of the aged body and account for its fading functions and possibly the lesser ailments in elderly persons (general muscle weakness, cold intolerance, minor memory lapses, skin wrinkles, and the slow healing of bruises or abrasions in the skin) (see at least the Abstract and Conclusions).  Ambrose stated “From this perspective, old age is a deficiency state of AGFs, much like the reduced testosterone levels in elderly males.  The above data on reduced CD and AGFs are the basis for the “angiogenesis hypothesis of aging”, whose corollary suggests pro-angiogenesis therapy for symptoms and signs of old age.  Several AGFs are now available in recombinant forms (e.g., vascular endothelial growth factor) and have been used safely in animal experiments and in short-term clinical trials” (Abstract). 
Additionally, Kim et al reviewed aging and liver disease; and they stated “Aging is a condition in which a person gradually loses the ability to maintain homeostasis, due to structural alteration or dysfunction.  Aging is a major risk factor for most chronic diseases” and “Aging has been shown to not only enhance the vulnerability to acute liver injury but also increase susceptibility of the fibrotic response.  Aging is associated with the severity and poor prognosis of various liver diseases including nonalcoholic fatty liver disease, alcoholic liver disease, hepatitis C, and liver transplantation” (Abstract).  Kim et al noted that aging-related changes in liver cells include volume changes, polyploidy (polyploidy nuclei), accumulation of dense bodies (lipofuscin) inside liver cells, a decreased area of smooth endoplasmic reticulum, and a declining number of and dysfunction of mitochondria; and some studies suggested that aging negatively influences the function of the liver by causing a substantial morphological change in the sinusoidal vascular system (section titled “Aging and liver cells”).
Moreover, Furrer et al also reported that age has a significant impact on liver regeneration and animal survival in a well-established model of major hepatectomy in mice; and the data suggest that pseudocapillarization (thickening of the sinusoidal endothelial cells and loss of its porous sieve mimicking capillaries) which is a feature of an old liver acts as a barrier to liver regeneration, and 2,5-dimethoxy-4-iodoamphetamine (DOI) treatment breaks this restraint though an endothelium-dependent mechanism driven by VEGF (Abstract; section titled “Which DOI-dependent pathway mediates opening of fenestrae and hepatocyte proliferation?” on pages 2947-2948; and Figure 4).  Furrer et al demonstrated that DOI upregulates VEGF directly without hepatectomy, and serum VEGF levels were raised by DOI treatment alone as shown in Fig. 4B (10 pg/ml and 25 pg/ml, respectively, for without and with DOI treatment alone; less than 3-fold increase compared to a control baseline).  Furrer et al further demonstrated that administration of exogenous recombinant VEGF also enhanced regeneration to the levels of DOI-treated animals (Fig. 4 C and D).
Furthermore, before the effective filing date of the present application Michaelson et al already taught a treatment method for an Alzheimer’s patient having the ApoE4 genotype, comprising administering a recombinant vector encoding and expressing VEGF (e.g., VEGF-A, VEGF-B, VEGF-C, VEGF-D and VEGF-A isoforms such as VEGF121, VEGF145, VEGF165 and VEGF206) into the hippocampus or sub-regions thereof in said patient (Abstract; Summary of the Invention; page 8, lines 25-33; page 11, lines 6-26; Examples 1-5).   
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the gene therapy method for sustained expression of a therapeutic polypeptide of High et al by also selecting VEGF (e.g., VEGF-A and its isoforms such as VEGF-121, VEGF145, VEGF-165 and VEGF-206) as a therapeutic polypeptide for treating an age-related hepatic disorder/disease or symptoms thereof in a mammalian subject and to regulate or constantly maintain VEGF plasma levels in the subject by at most 3-fold compared to a baseline, in light of the teachings of Ambrose, Kim et al, Furrer et al and Michaelson et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Ambrose taught that old age is a deficient state of angiogenic growth factors such as VEGF and suggested pro-angiogenesis therapy to treat symptoms and signs of old age; while Kim et al also taught that aging enhances the vulnerability to acute liver injury, the severity and poor prognosis of various liver diseases, and age-related liver changes include accumulation of dense bodies (lipofuscin) in liver cells, declining number of and dysfunction of mitochondria in liver cells and substantial morphological change in the sinusoidal vascular system.  Moreover, Furrer et al demonstrated that pseudocapillarization which is a feature of an old liver acts as a barrier to liver regeneration, but DOI treatment breaks this restraint through an endothelium-dependent mechanism driven by VEGF or via administration of exogeneous recombinant VEGF; and the serum VEGF level of 25 pg/ml was raised from 10 pg/mol by the DOI treatment alone (less than 3-fold increase compared to a control baseline) in mice.  Furthermore, Michaelson et al already successfully used a recombinant vector encoding and expressing VEGF (e.g., VEGF-A, VEGF-B, VEGF-C, VEGF-D and VEGF-A isoforms such as VEGF121, VEGF145, VEGF165 and VEGF206) for treating an Alzheimer’s patient having the ApoE4 genotype.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of High et al, Ambrose, Kim et al, Furrer et al and Michaelson et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of High et al, Ambrose, Kim et al, Furrer et al and Michaelson et al as set forth above is indistinguishable and encompassed by the presently claimed method.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633